Mr. Justice Travieso
delivered the opinion of the Court.
Antonio Arroyo was convicted in the Municipal Court of San Juan for a breach of the peace, especially against Bolivar Pagan, whom he challenged and affronted, using obscene and indecent language not necessary to set forth, on the occasion of an election held by a certain political party on the grounds of the Insular Capitol on May 15, 1938.
The District Court of San Juan also found him guilty after a trial úe novo and sentenced him to pay a fine of $2 or serve a day in jail for each dollar he did not pay, with costs. Against said judgment the present appeal was filed because the accused believes the same to be against the law and the ■evidence.
In his brief the accused does not state in what manner the judgment is contrary to the law and we have not been able to find any contravention of the law in the said judgment. We do not find it contrary to the evidence either. The witnesses Angel Pérez Segarra and Marcelino González, ■chief and subaltern respectively of the Insular Police, and Bolívar Pagán, were witnesses of the occurrence and they testified that the accused acted in the manner alleged in the .■complaint. The cross-examination made by the accused personally of the first and third witnesses reaffirmed everything *733that they had answered to questions of the prosecuting attorney, and as the defense presented no evidence, it is necessary, in our opinion, to affirm the judgment.